


Exhibit 10.4

 

TYCO INTERNATIONAL

 

SEVERANCE PLAN FOR U.S. OFFICERS AND EXECUTIVES

 

Amended and Restated as of October 1, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

BACKGROUND, PURPOSE AND TERM OF PLAN

1

Section 1.01

Purpose of the Plan

1

Section 1.02

Term of the Plan

1

Section 1.03

Compliance with Code Section 409A

1

 

 

 

ARTICLE II

DEFINITIONS

2

Section 2.01

“Alternative Position”

2

Section 2.02

“Annual Bonus”

2

Section 2.03

“Base Salary”

2

Section 2.04

“Board”

2

Section 2.05

“Cause”

2

Section 2.06

“COBRA”

2

Section 2.07

“Code”

2

Section 2.08

“Committee”

2

Section 2.09

“Company”

2

Section 2.10

“Effective Date”

3

Section 2.11

“Eligible Employee”

3

Section 2.12

“Employee”

3

Section 2.13

“Employer”

3

Section 2.14

“ERISA”

3

Section 2.15

“Exchange Act”

3

Section 2.16

“Involuntary Termination”

3

Section 2.17

“Key Employee”

3

Section 2.18

“Notice Pay”

3

Section 2.19

“Officer”

3

Section 2.20

“Participant”

3

Section 2.21

“Permanent Disability”

4

Section 2.22

“Plan”

4

Section 2.23

“Plan Administrator”

4

Section 2.24

“Postponement Period”

4

Section 2.25

“Release”

4

Section 2.26

“Separation from Service”

4

Section 2.27

“Separation from Service Date”

4

Section 2.28

“Service”

4

Section 2.29

“Severance Benefits”

4

Section 2.30

“Severance Period”

5

Section 2.31

“Subsidiary”

5

Section 2.32

“Voluntary Termination”

5

 

 

 

ARTICLE III

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

6

Section 3.01

Participation

6

Section 3.02

Conditions

6

 

 

 

ARTICLE IV

DETERMINATION OF SEVERANCE BENEFITS

8

Section 4.01

Amount of Severance Benefits Upon Involuntary Termination

8

Section 4.02

Voluntary Termination; Termination for Death or Permanent Disability

10

Section 4.03

Termination for Cause

10

Section 4.04

Reduction of Severance Benefits

10

 

 

 

ARTICLE V

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

11

Section 5.01

Method of Payment

11

Section 5.02

Other Arrangements

11

Section 5.03

Code Section 409A

11

 

i

--------------------------------------------------------------------------------


 

Section 5.04

Termination of Eligibility for Benefits

12

 

 

 

ARTICLE VI

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

13

Section 6.01

Confidential Information

13

Section 6.02

Non-Competition

13

Section 6.03

Non-Solicitation

13

Section 6.04

Non-Disparagement

14

Section 6.05

Reasonableness

14

Section 6.06

Equitable Relief

14

Section 6.07

Survival of Provisions

15

 

 

 

ARTICLE VII

THE PLAN ADMINISTRATOR

16

Section 7.01

Authority and Duties

16

Section 7.02

Compensation of the Plan Administrator

16

Section 7.03

Records, Reporting and Disclosure

16

 

 

 

ARTICLE VIII

AMENDMENT, TERMINATION AND DURATION

17

Section 8.01

Amendment, Suspension and Termination

17

Section 8.02

Duration

17

 

 

 

ARTICLE IX

DUTIES OF THE COMPANY AND THE COMMITTEE

18

Section 9.01

Records

18

Section 9.02

Payment

18

Section 9.03

Discretion

18

 

 

 

ARTICLE X

CLAIMS PROCEDURES

19

Section 10.01

Claim

19

Section 10.02

Initial Claim

19

Section 10.03

Appeals of Denied Administrative Claims

19

Section 10.04

Appointment of the Named Appeals Fiduciary

20

Section 10.05

Arbitration; Expenses

20

 

 

 

ARTICLE XI

MISCELLANEOUS

21

Section 11.01

Nonalienation of Benefits

21

Section 11.02

Notices

21

Section 11.03

Successors

21

Section 11.04

Other Payments

21

Section 11.05

No Mitigation

21

Section 11.06

No Contract of Employment

21

Section 11.07

Severability of Provisions

21

Section 11.08

Heirs, Assigns, and Personal Representatives

22

Section 11.09

Headings and Captions

22

Section 11.10

Gender and Number

22

Section 11.11

Unfunded Plan

22

Section 11.12

Payments to Incompetent Persons

22

Section 11.13

Lost Payees

22

Section 11.14

Controlling Law

22

 

 

 

SCHEDULE A

SEVERANCE BENEFITS

A-1

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I

 

BACKGROUND, PURPOSE AND TERM OF PLAN

 

Section 1.01         Purpose of the Plan.  The purpose of the Plan is to provide
Eligible Employees with certain compensation and benefits as set forth in the
Plan in the event the Eligible Employee’s employment with the Company or a
Subsidiary is terminated due to an Involuntary Termination.  The Plan is not
intended to be an “employee pension benefit plan” or “pension plan” within the
meaning of Section 3(2) of ERISA.  Rather, this Plan is intended to be a
“welfare benefit plan” within the meaning of Section 3(1) of ERISA and to meet
the descriptive requirements of a plan constituting a “severance pay plan”
within the meaning of regulations published by the Secretary of Labor at Title
29, Code of Federal Regulations, section 2510.3-2(b).  Accordingly, the benefits
paid by the Plan are not deferred compensation and no employee shall have a
vested right to such benefits.

 

Section 1.02         Term of the Plan.  The Plan shall generally be effective as
of the Effective Date and shall supersede any prior plan, program or policy
under which the Company or any Subsidiary provided severance benefits prior to
the Effective Date of the Plan.  The Plan shall continue until terminated
pursuant to Article VIII of the Plan.

 

Section 1.03         Compliance with Code Section 409A.  The terms of this Plan
are intended to, and shall be interpreted so as to, comply in all respects with
the provisions of Code Section 409A and the regulations and rulings promulgated
thereunder.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

DEFINITIONS

 

Section 2.01         “Alternative Position” shall mean a position with the
Company, or any other entity specified in Section 3.02(b) that:

 

(a)           is not more than 50 miles each way from the location of the
Employee’s current position (for positions that are essentially mobile, the
mileage does not apply); and

 

(b)           provides the Employee with pay and benefits (not including
perquisites or long term incentive compensation) that are comparable in the
aggregate to the Employee’s current position.

 

The Plan Administrator has the exclusive discretionary authority to determine
whether a position is an Alternative Position.

 

Section 2.02         “Annual Bonus” shall mean 100% of the Participant’s target
annual bonus.

 

Section 2.03         “Base Salary” shall mean the annual base salary in effect
as of the Participant’s Separation from Service Date.

 

Section 2.04         “Board” shall mean the Board of Directors of the Company,
or any successor thereto, or a committee thereof specifically designated for
purposes of making determinations hereunder.

 

Section 2.05         “Cause” shall mean an Employee’s (i) substantial failure or
refusal to perform duties and responsibilities of his or her job as required by
the Company, (ii) material violation of any fiduciary duty owed to the Company,
(iii) conviction of, or entry of a plea of nolo contendere with respect to, a
felony, (iv) conviction of, or entry of a plea of nolo contendere with respect
to, a misdemeanor which involves dishonesty, fraud or morally repugnant
behavior, (v) dishonesty, (vi) theft, (vii) violation of Company rules or
policy, or (viii) other egregious or morally repugnant conduct that has, or
could have, a serious and detrimental impact on the Company and its employees. 
The Plan Administrator, in its sole and absolute discretion, shall determine
Cause.

 

Section 2.06         “COBRA” shall mean the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended and the regulations promulgated
thereunder.

 

Section 2.07         “Code” shall mean the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder.

 

Section 2.08         “Committee” shall mean the Compensation and Human Resources
Committee of the Board or such other committee appointed by the Board to assist
the Company in making determinations required under the Plan in accordance with
its terms.  The “Committee” may delegate its authority under the Plan to an
individual or another committee.

 

Section 2.09         “Company” shall mean Tyco International Ltd.  Unless it is
otherwise clear from the context, Company shall generally include participating
Subsidiaries.

 

Section 2.10         “Effective Date” shall mean October 1, 2012.

 

Section 2.11         “Eligible Employee” shall mean an Employee employed in the
United States who is designated within one of the employee classification
categories specified on Schedule A and who is not covered under any other
severance plan or program sponsored by the Company or a Subsidiary.  If there is
any question as to whether an Employee is deemed an Eligible Employee for
purposes of the Plan, the Plan Administrator shall make the determination.

 

2

--------------------------------------------------------------------------------


 

Section 2.12         “Employee” shall mean an individual employed by Tyco
International Ltd. or a Subsidiary as a common law employee on the United States
payroll of Tyco International Ltd. or a Subsidiary, and shall not include any
person working for the Company through a temporary service or on a leased basis
or who is hired by the Company as an independent contractor, consultant, or
otherwise as a person who is not an employee for purposes of withholding federal
employment taxes, as evidenced by payroll records or a written agreement with
the individual, regardless of any contrary governmental or judicial
determination or holding relating to such status or tax withholding.

 

Section 2.13         “Employer” shall mean the Company or any Subsidiary with
respect to which this Plan has been adopted.

 

Section 2.14         “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended, and the regulations promulgated thereunder.

 

Section 2.15         “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended and the regulations promulgated thereunder.

 

Section 2.16         “Involuntary Termination” shall mean the date that a
Participant experiences a Company-initiated Separation from Service for any
reason other than Cause, Permanent Disability or death, as provided under and
subject to the conditions of Article III.

 

Section 2.17         “Key Employee” shall mean an Employee who, at any time
during the 12-month period ending on the identification date, is a “specified
employee” under Code Section 409A, as determined by the Committee or its
delegate.  The determination of Key Employees, including the number and identity
of persons considered specified employees and the identification date, shall be
made by the Committee or its delegate in accordance with the provisions of Code
Section 409A and the regulations promulgated thereunder.

 

Section 2.18         “Notice Pay” shall mean the amounts that a Participant is
eligible to receive pursuant to Section 4.01(a) of the Plan.

 

Section 2.19         “Officer” shall mean any individual who is an officer, as
such term is defined pursuant to Rule 16a-1(f) as promulgated under the Exchange
Act, of the Company.

 

Section 2.20         “Participant” shall mean any Eligible Employee who meets
the requirements of Article III and thereby becomes eligible for salary
continuation and other benefits under the Plan.

 

Section 2.21         “Permanent Disability” shall mean that an Employee has a
permanent and total incapacity from engaging in any employment for the Employer
for physical or mental reasons.  A “Permanent Disability” shall be deemed to
exist if the Employee meets the requirements for disability benefits under the
Employer’s long-term disability plan or under the requirements for disability
benefits under the Social Security law (or similar law outside the United
States, if the Employee is employed in that jurisdiction) then in effect, or if
the Employee is designated with an inactive employment status at the end of a
disability or medical leave.

 

Section 2.22         “Plan” means the Tyco International Severance Plan for U.S.
Officers and Executives, as set forth herein, and as the same may from time to
time be amended.

 

Section 2.23         “Plan Administrator” shall mean the individual(s) appointed
by the Committee to administer the terms of the Plan as set forth herein and if
no individual is appointed by the Committee to serve as the Plan Administrator
for the Plan, the Plan Administrator shall be the Executive Vice President,
Human Resources of the Company (or the equivalent).  Notwithstanding the
preceding sentence, in the event the Plan Administrator is entitled to Severance
Benefits under the Plan, the Committee or its delegate shall act as the Plan
Administrator for purposes of administering the terms of the Plan with respect
to the Plan Administrator.  The Plan Administrator may delegate all or any
portion of its authority under the Plan to any other person(s).

 

Section 2.24         “Postponement Period” shall mean, for a Key Employee, the
period of six months after

 

3

--------------------------------------------------------------------------------


 

the Key Employee’s Separation from Service Date (or such other period as may be
required by Code Section 409A) during which deferred compensation may not be
paid to the Key Employee under Code Section 409A.

 

Section 2.25         “Release” shall mean the Separation of Employment Agreement
and General Release, as provided by the Company.

 

Section 2.26         “Separation from Service” shall mean “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i) and applicable
regulations and rulings thereunder.

 

Section 2.27         “Separation from Service Date” shall mean, with respect to
a Participant, the date on which such Participant experiences a Separation from
Service.

 

Section 2.28         “Service” shall mean the total number of years and
completed months the Participant was an Employee of the Company.  Service with
any predecessor employer or with a Subsidiary prior to the Subsidiary’s becoming
part of the Company shall be recognized only to the extent specified in the
merger, acquisition or other documentation pursuant to which the Subsidiary
became part of the Company.  Periods of authorized leave of absence, such as
military leave, will be included in Service only to the extent required by
applicable law.  Any period of employment with the Company, a Subsidiary, or a
predecessor employer for which an Eligible Employee previously received
severance benefits, shall be excluded from Service.

 

Section 2.29         “Severance Benefits” shall mean the salary continuation and
other benefits that a Participant is eligible to receive pursuant to Article IV
of the Plan.

 

Section 2.30         “Severance Period” shall mean the period during which a
Participant is receiving Severance Benefits under this Plan, as set forth on
Schedule A.

 

Section 2.31         “Subsidiary” shall mean (i) a subsidiary company (wherever
incorporated) as defined by the law of the Company’s place of incorporation ,
(ii) any separately organized business unit, whether or not incorporated, of the
Company, (iii) any employer that is required to be aggregated with the Company
pursuant to section 414 of the Internal Revenue Code of 1986, as amended, and
regulations issued thereunder, and (iv) any service recipient or employer that
is within a controlled group of corporations with the Company as defined in Code
Sections 1563(a)(1), (2) and (3) where the phrase “at least 50%” is substituted
in each place “at least 80%” appears or is with the Company as part of a group
of trades or businesses under common control as defined in Code
Section 414(c) and Treas. Reg. Section 1.414(c)-2 where the phrase “at least
50%” is substituted in each place “at least 80%” appears, provided, however,
that when the relevant determination is to be based upon legitimate business
criteria (as described in Treas. Reg. Section 1.409A-1(b)(5)(iii)(E) and Section
1.409A-1(h)(3)), the phrase “at least 20%” shall be substituted in each place
“at least 80%” appears as described above with respect to both a controlled
group of corporations and trades or business under common control.

 

Section 2.32         “Voluntary Termination” shall mean any Separation from
Service due to retirement or termination of employment that is not initiated by
the Company or any Subsidiary.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

 

PARTICIPATION AND ELIGIBILITY FOR BENEFITS

 

Section 3.01         Participation.  Each Eligible Employee in the Plan who
incurs an Involuntary Termination and who satisfies the conditions of
Section 3.02 shall be eligible to receive the Severance Benefits described in
this Plan.  An Eligible Employee shall not be eligible to receive any other
severance benefits from the Company or Subsidiary on account of an Involuntary
Termination, unless otherwise provided in the Plan.  In addition, any Eligible
Employee who is a party to an employment agreement with the Company pursuant to
which such Eligible Employee is entitled to severance benefits shall be
ineligible to participate in the Plan.

 

Section 3.02         Conditions.

 

(a)           Eligibility for any Severance Benefits is expressly conditioned on
the occurrence of the following within 60 days after the Participant’s
Separation from Service Date: (i) execution by the Participant of a Release in
the form provided by the Company and delivery of the Release to the Company
within 45 days of the Separation from Service Date, and non-revocation of the
Release during the seven-day period following the execution of the Release;
(ii) compliance by the Participant with all the terms and conditions of such
Release, (iii) the Participant’s written agreement to the confidentiality,
non-solicitation, non-competition and non-disparagement provisions in Article VI
during and after the Participant’s employment with the Company, and (iv) to the
extent permitted in Section 4.04 of the Plan, execution of a written agreement
that authorizes the deduction of amounts owed to the Company prior to the
payment of any Severance Benefits (or in accordance with any other schedule as
the Committee may, in its sole discretion, determine to be appropriate).  If the
Committee determines, in its sole discretion, that the Participant has not fully
complied with any of the terms of the Agreement and/or Release, the Committee
may deny Severance Benefits not yet in pay status or discontinue the payment of
the Participant’s Severance Benefits and may require the Participant, by
providing written notice of such repayment obligation to the Participant, to
repay any portion of the Severance Benefits already received under the Plan.  If
the Committee notifies a Participant that repayment of all or any portion of the
Severance Benefits received under the Plan is required, such amounts shall be
repaid within thirty (30) calendar days of the date the written notice is sent. 
Any remedy under this subsection (a) shall be in addition to, and not in place
of, any other remedy, including injunctive relief, that the Company may have.

 

(b)           Notwithstanding compliance with Section 3.02(a), an Eligible
Employee will not be eligible to receive severance benefits under any of the
following circumstances:

 

(i)           The Eligible Employee elects a Voluntary Termination:

 

(ii)          The Eligible Employee resigns employment before the job-end date
specified by the Employer or while the Employer still desires the Eligible
Employee’s services;

 

(iii)         The Eligible Employee’s employment is terminated for Cause;

 

(iv)         The Eligible Employee’s employment is terminated due to the
Eligible Employee’s death or Permanent Disability;

 

(v)          The Eligible Employee does not return to work within six (6) months
of the onset of an approved leave of absence, other than a personal, educational
or military leave and/or as otherwise required by applicable statute;

 

(vi)         The Eligible Employee does not return to work within three
(3) months of the onset of a personal or educational leave of absence;

 

(vii)        The Eligible Employee continues in employment with the Company or a
Subsidiary or has the opportunity to continue in employment in the same or in an
Alternative Position with the Company or a Subsidiary; or

 

5

--------------------------------------------------------------------------------

 

(viii)                      The Eligible Employee’s employment with the Employer
terminates as a result of a sale of stock or assets of the Employer, merger,
consolidation, joint venture or a sale or outsourcing of a business unit or
function, or other transaction, and the Eligible Employee accepts employment, or
has the opportunity to continue employment in an Alternative Position, with the
purchaser, joint venture, or other acquiring or outsourcing entity, or a related
entity of either the Company or the acquiring entity.  The payment of Severance
Benefits in the circumstances described in this subsection (x) would result in a
windfall to the Eligible Employee, which is not the intention of the Plan.

 

(c)                                  The Plan Administrator has the sole
discretion to determine an Eligible Employee’s eligibility to receive Severance
Benefits.

 

(d)                                 An Eligible Employee returning from approved
military leave will be eligible for Severance Benefits if: (i) he/she is
eligible for reemployment under the provisions of the Uniformed Services
Employment and Reemployment Rights Act (USERRA); (ii) his/her pre-military leave
job is eliminated; and (iii) the Employer’s circumstances are changed so as to
make reemployment in another position impossible or unreasonable, or
re-employment would create an undue hardship for the Employer.  If the Eligible
Employee returning from military leave qualifies for Severance Benefits, his/her
severance benefits will be calculated as if he/she had remained continuously
employed from the date he/she began his/her military leave.  The Eligible
Employee must also satisfy any other relevant conditions for payment set forth
in this Section, including execution of a Release.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

DETERMINATION OF SEVERANCE BENEFITS

 

Section 4.01                            Amount of Severance Benefits Upon
Involuntary Termination. The Severance Benefits to be provided to an Eligible
Employee who incurs an Involuntary Termination and is determined to be eligible
for Severance Benefits shall be as follows:

 

(a)                                 Notice Pay.  Except for Officers, each
Eligible Employee who meets the eligibility requirements for a Severance Benefit
under Section 3.01 shall receive 30 calendar days notice as a Notice Period.  In
the event that the Company determines that a Participant’s last day of work
shall be prior to the end of his or her Notice Period, such Employee shall be
entitled to pay in lieu of notice for the balance of such Notice Period.  Notice
Pay paid to an Eligible Employee shall be in addition to, and shall not be
offset against, the other Severance Benefits the Participant may be entitled to
receive under this Article IV.  An Eligible Employee who does not sign, or who
revokes his or her signature on, a Release shall only be eligible for Notice
Pay.  Unless otherwise permitted by the applicable plan documents or laws, an
Eligible Employee will not be eligible to apply for short-term disability,
long-term disability and/or workers’ compensation during the Notice Period, or
anytime thereafter.

 

(b)                                 Severance Benefits.

 

(i)                                     Salary continuation shall be provided
during the Severance Period applicable to the Participant as set forth on
Schedule A.  During the Severance Period, the Participant shall receive his or
her Base Salary (net of deductions and tax withholdings, as applicable) in
accordance with Section 5.01.  The Base Salary continuation payment shall
commence no earlier than the end of the revocation period applicable to the
Release.

 

(ii)                                  The Participant shall also receive a cash
payment equal to his or her Annual Bonus during the Severance Period as set
forth on Schedule A.  Such Annual Bonus payment shall be paid to the Participant
in equal installments over the Severance Period.  The Annual Bonus installment
payments shall be made at the same time as the Salary continuation benefits in
Section 4.01(b)(i).

 

(c)                                  Bonus.  Subject to the discretion of the
Company and to the extent set forth in the applicable annual incentive plans (or
equivalent plan), the Participant shall receive a cash payment equal to the
amount (if any) of his or her prorated annual bonus (based on the number of full
months completed from the beginning of the fiscal year through the Separation
from Service) for the year in which Participant’s Separation from Service
occurs, assuming the Participant had remained in employment through the end of
such year and based on actual performance.

 

(d)                                 Medical, Dental and Health Care
Reimbursement Account Benefits.  The Participant shall continue to be eligible
to participate in the medical, dental and health care reimbursement account
coverage in effect at the date of his or her termination (or generally
comparable coverage) for himself or herself and, where applicable, his or her
spouse and dependents, as the same may be changed from time to time for
employees of the Company generally, as if Participant had continued in
employment during the lesser of (i) the Severance Period, or (ii) twelve (12)
months (the “Coverage Period”).  The Participant shall be responsible for the
payment of the employee portion of the medical, dental and health care
reimbursement account contributions that are required during the Severance
Period and such contributions shall be made within the time period and in the
amounts that other employees are required to pay to the Company for similar
coverage.  The Participant’s failure to pay the applicable contributions shall
result in the cessation of the applicable medical and dental coverage for the
Participant and his or her spouse or domestic partner and dependents.  In the
event the Severance Period exceeds twelve months, the Participant will receive a
cash lump-sum payment from the Company equal to the projected value of the
employer portion of the premiums for medical and dental benefits for the time
period between the end of the Coverage Period and the remainder of the Severance
Period.  Such payment shall be made within sixty (60) days from the end of the
Coverage Period.  Notwithstanding any other provision of this Plan to the
contrary, in the event that a Participant commences employment with another
company at any time during the Severance Period and becomes eligible for medical
and/or dental coverage under the plans of such other company, the Participant
will cease receiving coverage under the Company’s medical and dental plans. 
Within thirty (30) days of Participant’s commencement of employment with another
company, Participant shall provide the Company written notice of such

 

7

--------------------------------------------------------------------------------


 

employment and provide information to the Company regarding the medical and
dental benefits provided to Participant by his or her new employer.  The COBRA
continuation coverage period under section 4980B of the Code shall run
concurrently with the Severance Period.

 

(e)                                  Stock Options. Unless otherwise provided in
the award agreement covering such equity award, all stock options held by the
Participant as of his or her Separation from Service Date which would have
become exercisable during the twelve (12) month period after Participant’s
Separation from Service Date shall become exercisable on each such date within
such twelve (12) month period; and (ii) all outstanding stock options held by
Participant that are exercisable as of the Separation from Service Date and all
stock options held by the Participant that become exercisable following
Participant’s Separation from Service Date, shall be exercisable for the greater
of (i) the period set forth in Participant’s option agreement covering such
options, or (ii) twelve (12) months from the Separation from Service Date.  In
no event, however, shall a stock option be exercisable beyond its original
expiration date.

 

(f)                                   Restricted Stock, Restricted Units and
Performance Units. All restricted stock, restricted units and performance units
held by the Participant as of his or her Separation from Service Date shall be
treated as provided under and in accordance with the , modified to the extent
provided in the terms and conditions of the applicable award agreement covering
such equity award.

 

(g)                                  Outplacement Services.  The Company may, in
its sole and absolute discretion, pay the cost of outplacement services for the
Participant at the outplacement agency that the Company regularly uses for such
purpose or, provided the Executive Vice President, Human Resources of the
Company provides prior approval, at an outpatient agency selected by the
Participant; provided, however, that the period of outplacement services shall
not exceed twelve (12) months from Participant’s Separation from Service Date.

 

Section 4.02                            Voluntary Termination; Termination for
Death or Permanent Disability.  If the Eligible Employee’s employment terminates
due to (i) the Eligible Employee’s Voluntary Termination, (ii) death, or
(iii) Permanent Disability, then the Eligible Employee shall not be entitled to
receive Severance Benefits under this Plan and shall be entitled only to those
benefits (if any) as may be available under the Company’s other benefit plans
and policies effective at the time of such termination.

 

Section 4.03                            Termination for Cause.  If any Eligible
Employee’s employment is terminated by the Company for Cause, the Eligible
Employee shall not be entitled to receive Severance Benefits under this Plan and
shall be entitled only to those benefits that are legally required to be
provided to the Eligible Employee.  Notwithstanding any other provision of this
Plan to the contrary, if the Committee or the Plan Administrator determines that
an Eligible Employee (i) has engaged in conduct that constitutes Cause at any
time prior to the Eligible Employee’s Separation from Service Date, or (ii)
after the Employee’s Separation from Service Date, has been convicted of or
entered a plea of nolo contendere with respect to either a felony, or a
misdemeanor which involves dishonesty, fraud or morally repugnant behavior,
based on conduct which occurred prior to the Eligible Employee’s Separation from
Service Date, any Severance Benefit payable to the Eligible Employee under this
Plan shall immediately cease, and the Eligible Employee shall be required to
return any Severance Benefits paid to the Eligible Employee prior to such
determination.  The Company may withhold paying Severance Benefits under the
Plan pending resolution of an inquiry that could lead to a finding resulting in
Cause.  If the Company has offset other payments owed to the Eligible Employee
under any other plan or program, it may, in its sole discretion, waive its
repayment right solely with respect to the amount of the offset so credited.

 

Section 4.04                            Reduction of Severance Benefits.  With
respect to amounts paid under the Plan that are not subject to Code Section 409A
and the regulations promulgated thereunder, the Plan Administrator reserves the
right to make deductions in accordance with applicable law for any monies owed
to the Company by the Participant or the value of Company property that the
Participant has retained in his/her possession.  With respect to amounts paid
under the Plan that are subject to Code Section 409A and the regulations
promulgated thereunder, the Plan Administrator reserves the right to make
deductions in accordance with applicable law for any monies owed to the Company
by the Participant or the value of the Company property that the Participant has
retained in his/her possession; provided, however, that such deductions shall
not exceed $5,000 in the aggregate.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

 

METHOD AND DURATION OF SEVERANCE BENEFIT PAYMENTS

 

Section 5.01                            Method of Payment.  The Severance
Benefit to which a Participant is entitled, as determined pursuant to
Section 4.01, shall be paid in equal installments and in accordance with normal
payroll practices over the Severance Period; provided, however, that any amount
payable pursuant to Section 4.01(c) shall be paid at the same time as bonuses
would be payable under the applicable bonus or incentive plan or program, or
successor plan, and that COBRA coverage under Section 4.01(d) shall be provided
or paid in accordance with the provisions of that subsection.  In no event will
interest be credited on the unpaid balance for which a Participant may become
eligible.  Payment shall be made by mailing to the last address provided by the
Participant to the Company or such other reasonable method as determined by the
Plan Administrator.  All payments of Severance Benefits are subject to
applicable federal, state and local taxes and withholdings.  In the event of the
Participant’s death prior to the completion of all payments being made, the
remaining payments shall be paid to the Participant’s estate in a single lump
sum payment within sixty (60) days following the date of the Participant’s
death.

 

Section 5.02                            Other Arrangements.  The Severance
Benefits under this Plan are not additive or cumulative to severance or
termination benefits that a Participant might also be entitled to receive under
the terms of a written employment agreement, a severance agreement or any other
arrangement with the Employer.  As a condition of participating in the Plan, the
Eligible Employee must expressly agree that this Plan supersedes all prior
agreements, and sets forth the entire Severance Benefit the Eligible Employee is
entitled to while an Eligible Employee in the Plan.  The provisions of this Plan
may provide for payments to the Eligible Employee under certain compensation or
incentive plans under circumstances where such plans would not provide for
payment thereof.  It is the specific intention of the Company that the
provisions of this Plan shall supersede any provisions to the contrary in such
plans, to the extent permitted by applicable law, and such plans shall be deemed
to be have been amended to correspond with this Plan without further action by
the Company or the Board.

 

Section 5.03                            Code Section 409A.

 

(a)                                 Notwithstanding any provision of the Plan to
the contrary, if required by Code Section 409A and if a Participant is a Key
Employee, no Severance Benefits shall be paid to the Participant during the
Postponement Period.  If a Participant is a Key Employee and payment of Benefits
is required to be delayed for the Postponement Period under Code Section 409A,
the accumulated amounts withheld due to Code Section 409A shall be paid in a
lump sum payment within 30 days after the end of the Postponement Period and no
interest or other adjustment shall be made for the delayed payment.  If the
Participant dies during the Postponement Period prior to the payment of
Benefits, the amounts withheld due to Code Section 409A shall be paid to the
Participant’s estate within 60 days after the Participant’s death.

 

(b)                                 This Agreement is intended to meet the
requirements of the “short-term deferral” exception, the “separation pay”
exception and other exceptions under Code Section 409A and the regulations
promulgated thereunder. Notwithstanding anything in this Plan to the contrary,
if required by Code Section 409A, payments may only be made under this Plan upon
an event and in a manner permitted by Code Section 409A, to the extent
applicable.  For purposes of Code Section 409A, the right to a series of
payments under the Plan shall be treated as a right to a series of separate
payments.  All reimbursements and in-kind benefits provided under the Plan shall
be made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in the Plan, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.  In no event may a Participant
designate the year of payment for any amounts payable under the Plan.

 

Section 5.04                            Termination of Eligibility for Benefits.

 

(a)                                 All Eligible Employees shall cease to be
eligible to participate in this Plan, and all

 

9

--------------------------------------------------------------------------------


 

Severance Benefit payments shall cease upon the occurrence of the earlier of:

 

(i)                                     Subject to Article VIII, termination or
modification of the Plan; or

 

(ii)                                  Completion of payment to the Participant
of the Severance Benefit for which the Participant is eligible under Article IV.

 

(b)                                 Notwithstanding anything herein to the
contrary, the Company shall have the right to cease all Severance Benefit
payments and to recover payments previously made to the Participant should the
Participant at any time breach the Participant’s undertakings under the terms of
the Plan, including but not limited to, the confidentiality, non-competition,
non-solicitation and non-disparagement provisions of Article VI, or the Release.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONFIDENTIALITY, COVENANT NOT TO COMPETE AND NOT TO SOLICIT

 

Section 6.01                            Confidential Information.  The
Participant agrees that he or she shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Participant’s assigned duties and for the benefit of the
Company, either during the period of the Participant’s employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its Subsidiaries, affiliated companies or
businesses, which shall have been obtained by the Participant during the
Participant’s employment by the Company or a Subsidiary.  The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Participant; (ii) becomes known to the public subsequent to
disclosure to the Participant through no wrongful act of the Participant or any
representative of the Participant; or (iii) the Participant is required to
disclose by applicable law, regulation or legal process (provided that, to the
extent permitted by law, regulation or legal process, the Participant provides
the Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information).  Notwithstanding clauses
(i) and (ii) of the preceding sentence, the Participant’s obligation to maintain
such disclosed information in confidence shall not terminate where only portions
of the information are in the public domain.

 

Section 6.02                            Non-Competition.  The Participant
acknowledges that he or she performs services of a unique nature for the Company
that are irreplaceable, and that his or her performance of such services for a
competing business will result in irreparable harm to the Company.  Accordingly,
except as prohibited by law, during the Participant’s employment with the
Company or a Subsidiary or affiliate and for the one (1) year period following
termination of employment for any reason, the Participant agrees that the
Participant will not, directly or indirectly, own, manage, operate, control
(including indirectly through a debt or equity investment), provide services to,
or be employed by any person or entity engaged in any business that is (i)
located in or provides services or products to a region with respect to which
the Participant had substantial responsibilities while employed by the Company
or its present or former parent, subsidiaries or affiliates, and (ii)
competitive with (A) the line of business or businesses of the Company or its
present or former parent, subsidiaries or affiliates that the Participant was
employed with during the Participant’s employment (including any prospective
business to be developed or acquired that was proposed at the date of
termination of employment), or (B) any other business of the Company or its
present or former parent, subsidiaries or affiliates with respect to which the
Participant had substantial exposure during such employment.  This Section 6.02
shall not prevent the Participant from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in such business, nor will it restrict the Participant from rendering
services to charitable organizations, as such term is defined in section
501(c) of the Code.

 

Section 6.03                            Non-Solicitation.  The Participant
agrees that during the Participant’s employment with the Company or its present
or former parent, subsidiaries or affiliates, and for the two-year period
thereafter, the Participant will not, directly or indirectly, on the
Participant’s own own behalf or on behalf of another (i) solicit, recruit, aid
or induce any employee of the Company or its present or former parent,
subsidiaries or affiliates to leave their employment with the Company or its
present or former parent, subsidiaries or affiliates in order to accept
employment with or render services to another person or entity unaffiliated with
the Company or its present or former parent, subsidiaries or affiliates, or hire
or knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee, or (ii) solicit, aid, or induce any
customer of the Company or its present or former parent, subsidiaries or
affiliates to purchase goods or services then sold by the Company or its present
or former parent, subsidiaries or affiliates from another person or entity, or
assist or aid any other persons or entity in identifying or soliciting any such
customer, or (iii) otherwise interfere with the relationship of the Company or
its present or former parent, subsidiaries or affiliates with any of its
employees, customers, agents, or representatives.

 

Section 6.04                            Non-Disparagement.  Each of the
Participant and the Company (for purposes hereof, the Company shall mean only
the executive officers and directors thereof and not any other employees) agrees
not to make any statements that disparage the other party, or in the case of the
Company or its Subsidiaries, their respective affiliates, employees, officers,
directors, products or services.  Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation,

 

11

--------------------------------------------------------------------------------


 

depositions in connection with such proceedings) shall not be subject to this
Section 6.04.

 

Section 6.05                            Reasonableness.  In the event the
provisions of this Article VI shall ever be deemed to exceed the time, service,
scope, geographic or other limitations permitted by applicable laws in any
jurisdiction, then such provisions shall be deemed reformed in such jurisdiction
to the maximum time, service, scope, geographic or other limitations, as the
case may be, permitted by applicable law.

 

Section 6.06                            Equitable Relief.

 

(a)                                 By participating in the Plan, the
Participant acknowledges that the restrictions contained in this Article VI are
reasonable and necessary to protect the legitimate interests of the Company, its
Subsidiaries and its affiliates, that the Company would not have established
this Plan in the absence of such restrictions, and that any violation of any
provision of this Article VI will result in irreparable injury to the Company. 
By agreeing to participate in the Plan, the Participant represents that his or
her experience and capabilities are such that the restrictions contained in this
Article VI will not prevent the Participant from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case.  The Participant further represents and acknowledges that
(i) he or she has been advised by the Company to consult his or her own legal
counsel in respect of this Plan, and (ii) that he or she has had full
opportunity, prior to agreeing to participate in this Plan, to review thoroughly
this Plan with his or her counsel.

 

(b)                                 The Participant agrees that the Company
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation of this
Article VI, which rights shall be cumulative and in addition to any other rights
or remedies to which the Company may be entitled.

 

(c)                                  The Participant irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising under this Plan, including without limitation, any action commenced by
the Company for preliminary and permanent injunctive relief or other equitable
relief, may be brought in the United States District Court for the District of
New York, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in New York, (ii) consents to
the non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and (iii) waives any objection which Participant may have to the
laying of venue of any such suit, action or proceeding in any such court. 
Participant also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in a manner permitted by the notice
provisions of Section 11.02.

 

Section 6.07                            Survival of Provisions.  The obligations
contained in this Article VI shall survive the termination of Participant’s
employment with the Company or a Subsidiary and shall be fully enforceable
thereafter.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE PLAN ADMINISTRATOR

 

Section 7.01                            Authority and Duties.  It shall be the
duty of the Plan Administrator, on the basis of information supplied to it by
the Company and the Committee, to properly administer the Plan.  The Plan
Administrator shall have the full power, authority and discretion to construe,
interpret and administer the Plan, to make factual determinations, to correct
deficiencies therein, and to supply omissions.  All decisions, actions and
interpretations of the Plan Administrator shall be final, binding and conclusive
upon the parties, subject only to determinations by the Named Appeals Fiduciary
(as defined in Section 10.04), with respect to denied claims for Severance
Benefits.  The Plan Administrator may adopt such rules and regulations and may
make such decisions as it deems necessary or desirable for the proper
administration of the Plan.

 

Section 7.02                            Compensation of the Plan Administrator. 
The Plan Administrator shall receive no compensation for services as such. 
However, all reasonable expenses of the Plan Administrator shall be paid or
reimbursed by the Company upon proper documentation.  The Plan Administrator
shall be indemnified by the Company against personal liability for actions taken
in good faith in the discharge of the Plan Administrator’s duties.

 

Section 7.03                            Records, Reporting and Disclosure.  The
Plan Administrator shall keep a copy of all records relating to the payment of
Severance Benefits to Participants and former Participants and all other records
necessary for the proper operation of the Plan.  All Plan records shall be made
available to the Committee, the Company and to each Participant for examination
during business hours except that a Participant shall examine only such records
as pertain exclusively to the examining Participant and to the Plan.  The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that the Company, as payor of the Severance Benefits, shall prepare and
distribute to the proper recipients all forms relating to withholding of income
or wage taxes, Social Security taxes, and other amounts that may be similarly
reportable).

 

13

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AMENDMENT, TERMINATION AND DURATION

 

Section 8.01                            Amendment, Suspension and Termination. 
Except as otherwise provided in this Section 8.01, the Board or its delegate
shall have the right, at any time and from time to time, to amend, suspend or
terminate the Plan in whole or in part, for any reason or without reason, and
without either the consent of or the prior notification to any Participant, by a
formal written action.  No such amendment shall give the Company the right to
recover any amount paid to a Participant prior to the date of such amendment or
to cause the cessation of Severance Benefits already approved for a Participant
who has executed a Release as required under Section 3.02.  Any amendment or
termination of the Plan must comply with all applicable legal requirements
including, without limitation, compliance with Code Section 409A and the
regulations and ruling promulgated thereunder, securities, tax, or other laws,
rules, regulations or regulatory interpretations thereof, applicable to the
Plan.

 

Section 8.02                            Duration.  Unless terminated sooner by
the Board or its delegate, the Plan shall continue in full force and effect
until termination of the Plan pursuant to Section 8.01; provided, however, that
after the termination of the Plan, if any Participants terminated employment due
to an Involuntary Termination prior to the termination of the Plan and are still
receiving Severance Benefits under the Plan, the Plan shall remain in effect
until all of the obligations of the Company are satisfied with respect to such
Participants.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DUTIES OF THE COMPANY AND THE COMMITTEE

 

Section 9.01                            Records.  The Company or a Subsidiary
thereof shall supply to the Committee all records and information necessary to
the performance of the Committee’s duties.

 

Section 9.02                            Payment. Payments of Severance Benefits
to Participants shall be made in such amount as determined by the Committee
under Article IV, from the Company’s general assets or from a supplemental
unemployment benefits trust, in accordance with the terms of the Plan, as
directed by the Committee.

 

Section 9.03                            Discretion.  Any decisions, actions or
interpretations to be made under the Plan by the Board, the Committee and the
Plan Administrator, acting on behalf of either, shall be made in each of their
respective sole discretion, not in any fiduciary capacity and need not be
uniformly applied to similarly situated individuals and such decisions, actions
or interpretations shall be final, binding and conclusive upon all parties.  As
a condition of participating in the Plan, the Eligible Employee acknowledges
that all decisions and determinations of the Board, the Committee and the Plan
Administrator shall be final and binding on the Eligible Employee, his or her
beneficiaries and any other person having or claiming an interest under the Plan
on his or her behalf.

 

15

--------------------------------------------------------------------------------

 

ARTICLE X

 

CLAIMS PROCEDURES

 

Section 10.01                     Claim.  Each Participant under this Plan may
file a claim for Severance Benefits hereunder by completing and filing with the
Plan Administrator a written request for review in the manner specified by the
Plan Administrator.  No appeal is permissible as to an Eligible Employee’s
eligibility for, or a Participant’s amount of,  Severance Benefist, which are
decisions made solely within the discretion of the Company, and the Committee
acting on behalf of the Company.  No person may bring an action for any alleged
wrongful denial of Plan benefits in a court of law unless the claims procedures
described in this Article X are exhausted and a final determination is made by
the Plan Administrator and/or the Named Appeals Fiduciary.  If an Eligible
Employee or Participant or other interested person challenges a decision by the
Plan Administrator and/or Named Appeals Fiduciary, a review by the court of law
will be limited to the facts, evidence and issues presented to the Plan
Administrator during the claims procedure set forth in this Article X.  Facts
and evidence that become known to the terminated Eligible Employee or
Participant or other interested person after having exhausted the claims
procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims administrator.  Issues not raised with the Plan
Administrator and/or Named Appeals Fiduciary will be deemed waived.

 

Section 10.02                     Initial Claim.  Before the date on which
payment of a Severance Benefit commences, each such application must be
supported by such information as the Plan Administrator deems relevant and
appropriate.  In the event that any claim relating to Severance Benefits is
denied in whole or in part, the terminated Participant or his or her beneficiary
(“claimant”) whose claim has been so denied shall be notified of such denial in
writing by the Plan Administrator within ninety (90) days after the receipt of
the claim for benefits.  This period may be extended an additional ninety (90)
days if the Plan Administrator determines such extension is necessary and the
Plan Administrator provides notice of extension to the claimant prior to the end
of the initial ninety (90) day period.  The notice advising of the denial shall
specify the following: (i) the reason or reasons for denial, (ii) the specific
Plan provisions on which the determination was based, (iii) any additional
material or information necessary for the claimant to perfect the claim
(explaining why such material or information is needed), and (iv) the Plan’s
review procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under section
502(a) of ERISA following an adverse benefit determination on review.

 

Section 10.03                     Appeals of Denied Administrative Claims.  All
appeals shall be made by the following procedure:

 

(a)                                 A claimant whose claim has been denied shall
file with the Plan Administrator a notice of appeal of the denial.  Such notice
shall be filed within sixty (60) calendar days of notification by the Plan
Administrator of the denial of a claim, shall be made in writing, and shall set
forth all of the facts upon which the appeal is based.  Appeals not timely filed
shall be barred.

 

(b)                                 The Named Appeals Fiduciary shall consider
the merits of the claimant’s written presentations, the merits of any facts or
evidence in support of the denial of benefits, and such other facts and
circumstances as the Named Appeals Fiduciary shall deem relevant.

 

(c)                                  The Named Appeals Fiduciary shall render a
determination upon the appealed claim which determination shall be accompanied
by a written statement as to the reasons therefor.  The determination shall be
made to the claimant within sixty (60) days of the claimant’s request for
review, unless the Named Appeals Fiduciary determines that special circumstances
require an extension of time for processing the claim.  In such case, the Named
Appeals Fiduciary shall notify the claimant of the need for an extension of time
to render its decision prior to the end of the initial sixty (60) day period,
and the Named Appeals Fiduciary shall have an additional sixty (60) day period
to make its determination.  The determination so rendered shall be binding upon
all parties.  If the determination is adverse to the claimant, the notice shall
provide (i) the reason or reasons for denial, (ii) the specific Plan provisions
on which the determination was based, (iii) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits, and (iv) a statement that the claimant has the
right to bring an action under section 502(a) of ERISA.

 

16

--------------------------------------------------------------------------------


 

Section 10.04                     Appointment of the Named Appeals Fiduciary. 
The Named Appeals Fiduciary shall be the person or persons named as such by the
Board or Committee, or, if no such person or persons be named, then the person
or persons named by the Plan Administrator as the Named Appeals Fiduciary. 
Named Appeals Fiduciaries may at any time be removed by the Board or Committee,
and any Named Appeals Fiduciary named by the Plan Administrator may be removed
by the Plan Administrator.  All such removals may be with or without cause and
shall be effective on the date stated in the notice of removal.  The Named
Appeals Fiduciary shall be a “Named Fiduciary” within the meaning of ERISA, and
unless appointed to other fiduciary responsibilities, shall have no authority,
responsibility, or liability with respect to any matter other than the proper
discharge of the functions of the Named Appeals Fiduciary as set forth herein.

 

Section 10.05                     Arbitration; Expenses.  In the event of any
dispute under the provisions of this Plan, other than a dispute in which the
primary relief sought is an equitable remedy such as an injunction, the parties
shall have the dispute, controversy or claim settled by arbitration in New York,
New York (or such other location as may be mutually agreed upon by the Employer
and the Participant) in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association,
before a panel of three arbitrators, two of whom shall be selected by the
Company and the Participant, respectively, and the third of whom shall be
selected by the other two arbitrators.  Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction.  This arbitration provision shall be specifically enforceable. 
The arbitrators shall have no authority to modify any provision of this Plan or
to award a remedy for a dispute involving this Plan other than a benefit
specifically provided under or by virtue of the Plan.  If the Participant
substantially prevails on any material issue, which is the subject of such
arbitration or lawsuit, the Company shall be responsible for all of the fees of
the American Arbitration Association and the arbitrators and any expenses
relating to the conduct of the arbitration (including the Company’s and
Participant’s reasonable attorneys’ fees and expenses).  Otherwise, each party
shall be responsible for its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall share
the fees of the American Arbitration Association.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.01                     Nonalienation of Benefits.  None of the
payments, benefits or rights of any Participant shall be subject to any claim of
any creditor of any Participant, and, in particular, to the fullest extent
permitted by law, all such payments, benefits and rights shall be free from
attachment, garnishment (if permitted under applicable law), trustee’s process,
or any other legal or equitable process available to any creditor of such
Participant.  No Participant shall have the right to alienate, anticipate,
commute, plead, encumber or assign any of the benefits or payments that he may
expect to receive, contingently or otherwise, under this Plan, except for the
designation of a beneficiary as set forth in Section 5.01.

 

Section 11.02                     Notices.  All notices and other communications
required hereunder shall be in writing and shall be delivered personally or
mailed by registered or certified mail, return receipt requested, or by
overnight express courier service.  In the case of the Participant, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing.  In the case of the
Company, mailed notices shall be addressed to the Plan Administrator.

 

Section 11.03                     Successors.  Any successor to the Company
shall assume the obligations under this Plan and expressly agree to perform the
obligations under this Plan.

 

Section 11.04                     Other Payments.  Except as otherwise provided
in this Plan, no Participant shall be entitled to any cash payments or other
severance benefits under any of the Company’s then current severance pay
policies for a termination that is covered by this Plan for the Participant.

 

Section 11.05                     No Mitigation.  Except as otherwise provided
in Section 4.01(d) and Section 4.04, Participants shall not be required to
mitigate the amount of any Severance Benefit provided for in this Plan by
seeking other employment or otherwise, nor shall the amount of any Severance
Benefit provided for herein be reduced by any compensation earned by other
employment or otherwise, except if the Participant is re-employed by the
Company, in which case Severance Benefits shall cease.

 

Section 11.06                     No Contract of Employment.  Neither the
establishment of the Plan, nor any modification thereof, nor the creation of any
fund, trust or account, nor the payment of any benefits shall be construed as
giving any Eligible Employee or any person whosoever, the right to be retained
in the service of the Company, and all Eligible Employees shall remain subject
to discharge to the same extent as if the Plan had never been adopted.

 

Section 11.07                     Severability of Provisions. Except as set
forth in Section 6.05, f any provision of this Plan shall be held invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect any other provisions hereof, and this Plan
shall be construed and enforced as if such provisions had not been included.

 

Section 11.08                     Heirs, Assigns, and Personal Representatives. 
This Plan shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties, including each Participant, present and future.

 

Section 11.09                     Headings and Captions.  The headings and
captions herein are provided for reference and convenience only, shall not be
considered part of the Plan, and shall not be employed in the construction of
the Plan.

 

Section 11.10                     Gender and Number.  Where the context admits:
words in any gender shall include any other gender, and, except where otherwise
clearly indicated by context, the singular shall include the plural, and
vice-versa.

 

Section 11.11                     Unfunded Plan.  The Plan shall not be funded. 
No Participant shall have any right to, or interest in, any assets of the
Company that may be applied by the Company to the payment of Severance Benefits.

 

18

--------------------------------------------------------------------------------


 

Section 11.12                     Payments to Incompetent Persons.  Any benefit
payable to or for the benefit of a minor, an incompetent person or other person
incapable of receipting therefor shall be deemed paid when paid to such person’s
guardian or to the party providing or reasonably appearing to provide for the
care of such person, and such payment shall fully discharge the Company, the
Committee and all other parties with respect thereto.

 

Section 11.13                     Lost Payees.  A benefit shall be deemed
forfeited if the Committee is unable to locate a Participant to whom a Severance
Benefit is due.  Such Severance Benefit shall be reinstated if application is
made by the Participant for the forfeited Severance Benefit while this Plan is
in operation.

 

Section 11.14                     Controlling Law.  This Plan shall be construed
and enforced according to the laws of the State of New York to the extent not
superseded by Federal law.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SEVERANCE BENEFITS

 

Employee Classification

 

Severance Period

 

Severance Benefits
(Salary Continuation and Annual Bonus)

CEO

 

24 months

 

2.0 times annual Base Salary and Annual Bonus

Officers

 

24 months

 

2.0 times annual Base Salary and Annual Bonus

Band 1 & 2 Direct Reports to CEO

 

18 months

 

1.5 times annual Base Salary and Annual Bonus

Other Band 1 & 2

 

12 months

 

1.0 times annual Base Salary and Annual Bonus

 

Notwithstanding the foregoing, for Participants whose benefit is provided
pursuant to a supplemental unemployment benefits trust, cash Severance Benefits
shall be paid for the period of time set forth under the plan, with the trust
being the exclusive source of all salary continuation other than Notice Pay.

 

A-1

--------------------------------------------------------------------------------
